Citation Nr: 1715119	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2009, the Veteran appeared at a Board hearing before a Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2011 and February 2015, when it was remanded for further development.  However, in correspondence received on May 28, 2016, the Veteran returned a standard withdrawal of appeal form stating that he would officially like to withdraw his appeal.


FINDINGS OF FACT

In correspondence received on May 28, 2016, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as due to an undiagnosed illness.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION




An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

The Veteran was seeking service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as due to an undiagnosed illness.  In May 2016, the Veteran submitted written correspondence stating that he would like to officially withdraw his appeal.  As the Veteran has expressed his desire to withdraw his appeal as to all issues in appellate status, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  Accordingly, the Board does not have jurisdiction to review the Veteran's claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as due to an undiagnosed illness.


ORDER

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and to include as due to an undiagnosed illness is dismissed.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


